Morrison, J.,
dissenting:
I cannot give my consent to the opinion of the majority of this court affirming the decree of the court below, and, therefore, respectfully dissent therefrom on the ground, that the language of the testator, “and all the rest and residue of my estate, whether proceeds of real or personal sales, of whatever character, shall be equally divided, share and share alike, among the children of my deceased brother, John F. Kline, and the children of my deceased sisters, Jane Mettler and Mary Bassett,” calls for a distribution among all of the children designated, per capita. The grammatical, as well as the ordinary or popular meaning, of the above-quoted language, in my opinion, means per capita and not per stirpes. The testator, by said language, made but one class of the children of his deceased brother and sisters.
I would reverse the decree and direct that the fund be distributed per capita.